OPINION OF THE COURT
PER CURIAM.
Appellant successfully recovered their security deposit from their landlord after a non-jury trial.
The trial judge denied their application for legal fees. Section 83.49(3)(c), Florida Statutes (1985), provides for the prevailing party to recover legal fees in residential tenancy actions concerning the retention of security deposits.
*178An award of attorney’s fees pursuant to this statute is mandatory, not discretionary. See Durene v. Alcine, 448 So.2d 1208 (Fla. 3d DCA 1984).
We note that Appellee has not favored this court with a brief. Therefore, on the record presented, we have not been apprised of any legal basis for the trial court’s rejection of the application for legal fees.
We reverse and remand with directions to award appellants reasonable legal fees for services rendered in the trial court to recover the security deposit.
Reversed and remanded with directions.